DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, drawn to claims 5-18 in the reply filed on 9/28/22 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 644,672).
Claim 5:  Johnson provides an assembly module (Figs. 1-3), comprising: a first assembly die (I, Fig. 2) having a plurality of first fitting portions (portions that containing M) arranged in matrix (Fig. 1-3); a second assembly die (A, Fig. 2) having a plurality of second fitting portions (portions containing F) arranged in matrix (Figs. 1-3) and corresponding in position to the first assembly die (Fig. 3); and at least one engagement die (M) removably disposed at at least one said first fitting portion (Fig. 2) or at at least one said second fitting portion (Page 1 lines 59-63; Page 1 line 27- Page 2 line 93).
Claim 6: Johnson provides an assembly module (Figs. 1-3), comprising: a second assembly die (I, Fig. 2) having a plurality of second fitting portions (portions containing M) arranged in matrix (Figs. 1-3); and at least one engagement die (M) removably disposed at at least one said second fitting portion (Page 1 lines 59-63).
Claim 17: Johnson provides an assembly module (Figs. 1-3), comprising:
a first assembly die (I, Fig. 2) having a plurality of first fitting portions (portions containing M) arranged in matrix (Figs. 1-3); and at least one engagement die (M) removably disposed at at least one first fitting portion (Page 1 lines 59-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 644,672) in view of Ladouceur (US 5,487,215).
Claim 7: Johnson fails to explicitly disclose a plurality of first fitting portions have code, and the second fitting portions have code.
	However, Ladouceur teaches a plurality of first fitting portions have code, and the second fitting portions have code (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the assembly module provided by Johnson to include the code as taught by Ladouceur in order to provide an assembly module that senses one or more operational parameters and can individually adjust installation apparatus in response to the sensed parameters to ensure consistent, high integrity joint between the fastener and panel (Ladouceur, Col. 2 lines 18-26).
Claim 8: Johnson fails to explicitly disclose the second fitting portions have code.
	However, Ladouceur teaches the second fitting portions have code (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the assembly module provided by Johnson to include the code as taught by Ladouceur in order to provide an assembly module that senses one or more operational parameters and can individually adjust installation apparatus in response to the sensed parameters to ensure consistent, high integrity joint between the fastener and panel (Ladouceur, Col. 2 lines 18-26).
Claim 9: Ladouceur teaches the at least one engagement die has code corresponding to code of the at least one first fitting portion or to code of the at least one said second fitting portion (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
Claim 10: Ladouceur teaches the at least one engagement die has code corresponding to code of the at least one said second fitting portion (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
Claim 11: Ladouceur teaches the second fitting portions have code (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
Claim 12: Ladouceur teaches the second fitting portions have code, and the at least one engagement die has code corresponding to code of the at least one said second fitting portion (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
Claim 13: Johnson provides an assembly module (Figs. 1-3), comprising:
a first assembly die (I, Fig. 2) having a plurality of first fitting portions (portions containing M); a second assembly die (A, Fig. 2) having a plurality of second fitting portions (portions containing F) and corresponding in position to the first assembly die (Figs. 1-3); and  at least one engagement die (M) removably disposed at at least one first fitting portion or at at least one said second fitting portion (Page 1 lines 59-63); but fails to explicitly disclose the first fitting portions having code and the second fitting portions having code.
However, Ladouceur teaches a plurality of first fitting portions have code, and the second fitting portions have code (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the assembly module provided by Johnson to include the code as taught by Ladouceur in order to provide an assembly module that senses one or more operational parameters and can individually adjust installation apparatus in response to the sensed parameters to ensure consistent, high integrity joint between the fastener and panel (Ladouceur, Col. 2 lines 18-26).
Claim 14: Johnson provides an assembly module (Figs. 1-3), comprising: a second assembly die (I, Fig. 2) having a plurality of second fitting portions (portions containing M); and at least one engagement die (M) removably disposed at at least one said second fitting portion (Page 1 lines 59-63); but fails to disclose the second fitting portions having code.
However, Ladouceur teaches the second fitting portions have code (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the assembly module provided by Johnson to include the code as taught by Ladouceur in order to provide an assembly module that senses one or more operational parameters and can individually adjust installation apparatus in response to the sensed parameters to ensure consistent, high integrity joint between the fastener and panel (Ladouceur, Col. 2 lines 18-26).
Claim 15: Ladouceur teaches the at least one engagement die has code corresponding to code of at least one first fitting portion or code of the at least one said second fitting portion (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
Claim 16: Ladouceur teaches the at least one engagement die has code corresponding to code of the at least one said second fitting portion (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
Claim 18: Johnson provides an assembly module (Figs. 1-3), comprising: a first assembly die (I, Fig. 2) having a plurality of first fitting portions (portions containing M); and at least one engagement die (M) removably disposed at at least one said first fitting portion (Page 1 lines 59-63); but fails to disclose the first fitting portions having code.
However, Ladouceur teaches a plurality of first fitting portions have code (Col. 5 lines 33-54, Ladouceur utilizes a self-adjusting head 50 and force sensor 36 in Fig. 5 to communicate error conditions and disable the press upon the occurrence of the error conditions).
 Therefore, it would have been obvious to one having ordinary skill in the art to modify the assembly module provided by Johnson to include the code as taught by Ladouceur in order to provide an assembly module that senses one or more operational parameters and can individually adjust installation apparatus in response to the sensed parameters to ensure consistent, high integrity joint between the fastener and panel (Ladouceur, Col. 2 lines 18-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        10/19/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726